                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Taneka Kenyatta Rhamis,             )
                                    )                 Civil Action No.: 5:18-cv-01644-JMC
                    Plaintiff,      )
                                    )
      v.                            )                                ORDER
                                    )
                                    )
Commissioner of Social Security     )
Administration,                     )
                                    )
                    Defendant.      )
____________________________________)

       This matter is before the court on Plaintiff Taneka Kenyatta Rhamis’ (“Plaintiff”) Motion

for Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), filed

on April 16, 2019. (ECF No. 15.) Plaintiff requests an award of two thousand eight hundred eighty

dollars and zero cents ($2,880.00) in attorney’s fees under the EAJA. (Id. at 3.) Defendant

Commissioner of Social Security Administration (“the Commissioner”) did not respond or indicate

any opposition to Plaintiff’s Motion. After reviewing Plaintiff’s Motion (ECF No. 15) and since

the Commissioner has not filed any opposition to Plaintiff’s Motion, the court finds that the request

for attorney’s fees is reasonable and that Plaintiff is entitled to an award of attorney’s fees under

the EAJA.

       In accordance with Astrue v. Ratliff, 560 U.S. 586, 589 (2010), EAJA fees awarded by this

court belong to the litigant, thus subjecting EAJA fees to be offset under the Treasury Offset

Program, 31 U.S.C. § 3716(c)(3)(B). Therefore, the court directs that fees be payable to Plaintiff

and delivered to Plaintiff’s counsel. Ratliff, 560 U.S. at 589. The amount of attorney’s fees payable

to Plaintiff will be the balance of stipulated attorney’s fees remaining after subtracting the amount

of Plaintiff’s outstanding federal debt. 31 U.S.C. § 3716. If Plaintiff’s outstanding federal debt

                                                 1
exceeds the amount of attorney’s fees under the stipulation, the stipulated amount will be used to

offset Plaintiff’s federal debt and no attorney’s fees shall be paid. See 31 U.S.C. § 3716.

        After a thorough review of Plaintiff’s Motion (ECF No. 15) and the record, the court

GRANTS Plaintiff’s Motion for Attorney’s Fees (ECF No. 15) and awards $2,880.00 in attorney’s

fees.

        IT IS SO ORDERED.




                                                                 United States District Judge
May 3, 2019
Columbia, South Carolina




                                                 2
